Title: To George Washington from Colonel David Mason, 31 July 1778
From: Mason, David
To: Washington, George


          
            Sir
            Wburg [Va.] July 31st 1778
          
          It’s with the Greatest unease I am now Reduced to the Necessity of Accepting of Your
            Excellencys Permission to resign & imbrace this
            Oppertunity by Mr Thompson to Inclose You my Commission; I have Deferred this Until this Oppertunity, as well to collect all the draughts I
            ⟨p⟩ossably coud get as to Transact other Continental Matters within this State, by
            d[e]sire of the Govr and Council, By Mr Thompson I send to Head Quarters Eight or Ten
            Men which are all I can Collect, nor can I  give You the most Distant
            hope’s of those Yet Behind ever coming in as they Meet with every indulgence they can
            wish for Amongst the Inhabitants of this State, And am Sorry to Say the Militia Officers
            (a few only Excepted) are Exceedingly Remiss, Permit me Sir, to Suggest a Method ⟨t⟩o
            your Excellency, which Probably may Induce those Unhappy Men to Join their Regements,
            which is that if You were to Offer them Pardon & that they Shoud only Serve the
            time they originally were inlisted for or Draughted, this might Influence Many to give
            themselves up His Excellency the Govr & the Council with myself have conferrd on
            Something Proper to be done but we coud not Devise any Method that we thought Elligible
            as I had no Power from Your Excellency to make any Special Offer’s to the Deserters, I
            Shall be Exceedingly Happy When Hond with Your Excellencys Command in anything that I
            may be Able to Serve my Country in, in my Retirement I have only to Add My Sincere
            Wishes for Your Health & ⟨prosperity⟩ And have the Honr to be with the Greatest
            Regard Your Excellencys Mot Obedt Servt
          
            David Mason
          
        